In an *607action for a separation, the plaintiff wife appeals from (1) so much of an order of the Supreme Court, Nassau County, dated October 15, 1975, as denied those branches of her motion which sought (a) to direct certain individuals and corporations to submit to an examination before trial and (b) the appointment of an accountant and (2) a further order of the same court, dated December 23, 1975, which denied her motion to strike the action from the calendar. Order dated October 15, 1975 affirmed insofar as appealed from and order dated December 23, 1975 affirmed, all without costs or disbursements. Under the circumstances herein, plaintiff’s motions were properly denied. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.